Case ruled by Fox Point v. Public Service Comm., ante, p. 97.
Action commenced November 29, 1939, by the village of Whitefish Bay to review an order of the Public Service Commission determining the rates which the public water utility owned by the city of Milwaukee should charge its consumers. From an order sustaining the demurrer to the amended complaint, the plaintiff appeals.
The facts involved in tiffs case are similar to those in the case of Fox Point v. Public Service Comm.,ante, p. 97, 7 N.W.2d 571, and are governed by the same principles.  The order appealed from is affirmed.
By the Court. — Order affirmed.
BARLOW, J., took no part. *Page 107